DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 5, 6, 7  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al (US 5966145).

    PNG
    media_image1.png
    831
    695
    media_image1.png
    Greyscale

As to claim 1, Miura et al discloses a printing apparatus comprising: 
           a set section (S) on which a printing medium in a rolled form is set, 

          a head (209) configured to discharge an ink onto an image forming surface of the printing medium being transported, thereby forming an image, and 
          a drying chamber (245) formed downstream of the head in a transport direction of the printing medium and downward of the head in a gravitational direction, the drying chamber being configured to dry the ink discharged onto the printing medium, wherein 
        the drying chamber is provided with 
             an endless belt (237)  made of metal and configured to transport the printing medium while being in contact with an image non- 30 forming surface on an opposite side of the printing medium from the image forming surface, and 
           a plurality of rollers (247, 249) over which the endless belt is stretched, the plurality of rollers being configured to cause the endless belt to rotate.  

     As to claim 5, Miura et al discloses the printing apparatus according to claim 1, comprising a belt heater (234) configured to heat the endless belt (237).  

     As to claim 6, Miura et al discloses the printing apparatus according to claim 5, wherein the belt heater is configured to heat the endless belt from a side in contact with the roller.  

      As to claim 7, Miura et al discloses the printing apparatus according to claim 1, wherein the endless belt is disposed to be in a state of being in contact with the image .

Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al as applied to claim1 above, and further in view of Katabami et al (US 2008/0026208).

      As to claim 2. Miura et al discloses the printing apparatus according to claim 1 except for the limitation:
            three or more of the rollers, wherein 

             the endless belt is configured to transport the printing medium while being in contact with the image non-forming surface, with the endless belt including the portion that is convex.  

	Katabami et al discloses a fixing device comprising an endless belt configured to transport the printing medium over three or more rollers so that the  endless belt includes a portion that is convex with respect to two of the rollers when viewed from a rotation axis direction of the rollers.

	It would have been obvious to one in the art to modify the endless belt system in Miura et al with that taught by Kotabami et al so that the printing medium can be transported reliably by the endless belt system.

7.    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al as applied to claim 1 above, and further in view of Mitani et al (US 5896154).


      As to claim 3, Miura et al discloses the printing apparatus according to claim 1 except for the limitation “ wherein the endless belt includes a suction hole”.

	Therefore, it would have been obvious to one in the art to modify the endless belt transport system of Miura et al with the teaching of Mitani et al to reliably fix the medium on the endless belt.
8.     Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al as applied to claim 1 above, and further in view of Katagami (US 2018/0229512).

       As to claim 4, Miura et al discloses the printing apparatus according to claim 1 except for the limitation “a  dancer roller provided between the head and the drying chamber in the transport direction of the printing medium, the dancer roller being configured to change a position thereof while being in contact with the image non-forming surface”.  
	Katagami shows the use of the claimed dancer roller.  See Fig 1 , rollers 74, 75.

    PNG
    media_image2.png
    742
    913
    media_image2.png
    Greyscale

	It would have been obvious to one in the art to use a dancer roller as taught by Katagami in the printing system disclosed in Miura et al to change the direction of transporting the printing medium.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853